Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-11 and 18-20) in the reply filed on 12/10/2020 is acknowledged.

In the reply filed 12/10/2020, Applicant failed to provide an election pursuant to the species indicated in paragraph 5 of the restriction requirement mailed 10/05/2020, however, during a telephone conversation with Robert Pointer on 1/7/2021 a provisional election was made without traverse to prosecute the invention of Species A (Figs. 1A-7D), claims 1-11 and 18-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-11, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sodo (US 2016/0151135).
In regard to claims 1 and 18, Sodo discloses a system comprising: 
a faucet (Fig. 1, faucet 1); and 
a detachable faucet connector comprising: 
an aerator (Fig. 2, housing 3 can be interpreted as an aerator similar to the applicant’s invention of aerator 202 which appears to be a cylindrical housing for the funnel and a portion of the hose adapter) and a funnel (Fig. 2, 2) configured to couple to or be secured within the faucet (Figs. 1 and 2); and 
a hose adapter (Figs. 1 and 2, attachment 4) configure to couple to the aerator and the funnel (Figs. 1 and 2).  
In regard to claims 2, Sodo discloses the detachable faucet connector of claim 1, wherein the aerator is a hollow cylindrical shape (Figs. 1 and 2, housing 3 is a hollow cylindrical shape) and comprises a first portion (Fig. 2, portion at 7) and a second portion (Fig. 2, portion below 7 of 3), the first portion comprising threads (Fig. 2, threads 7) for engaging with an inner surface of the faucet (Fig. 2, portion of 7 can be configured to engage with an inner surface of a faucet). 

In regard to claim 3, Sodo discloses the detachable faucet connector of claim 2, wherein the funnel comprises a top cylindrical hollow portion (Fig. 2, portion at 12 of 2) and a bottom cylindrical hollow portion (Fig. 2, portion at 20 of 2), wherein the funnel comprises at least one lock (Fig. 2, one of 20 and see Fig. 7 for a perspective view) on an inner surface of the bottom cylindrical hollow portion (Fig. 2, 20 is on an inner surface of 2 at 20).  
In regard to claim 4, Sodo discloses the detachable faucet connector of claim 1, wherein an inner surface of the aerator comprises at least one groove (Fig. 2, at least one groove at 29 that receives pins 29) configured to engage at least one slot of the funnel (Fig. 2, pins 29 of 2 can be interpreted as a slot similar to the applicant’s invention of slot 616 which is a protrusion that fits into a groove to prevent rotation).
In regard to claim 5, Sodo discloses the detachable faucet connector of claim 1, wherein the hose adapter comprises at least one ear (Fig. 1, ear defined by 21 and 22) configured to securely attach the hose adapter to the funnel (Figs. 1 and 2, 21 and 22 configured to securely attach to 20 of 2).  
In regard to claim 10, Sodo discloses the detachable faucet connector of claim 1, wherein the hose adapter comprises a cylindrical portion (Fig. 2, at 4) and a body portion (Fig. 2, at 21), an outer diameter of the cylindrical portion is substantially similar to an inner diameter of a portion of the aerator (Fig. 2, outer diameter of 4 at 4 is similar to the inner diameter of 3 as shown).
In regard to claim 11, Sodo discloses the detachable faucet connector of claim 10, wherein a hose (Fig. 1, 5) coupled to the detachable faucet connector has a diameter smaller than the outer diameter of the cylindrical portion (Fig. 1, diameter of 5 is smaller than the outer diameter at 21).
In regard to claim 19, Sodo discloses the system of claim 18, wherein the faucet comprises a plurality of threads configured to couple to the aerator by screwing the aerator onto an end of the faucet (Figs. 1 and 2, threads 6 and 7).  
In regard to claim 20, Sodo discloses the system of claim 18, further comprising a hose (Fig. 1, 5), the hose adapter configured to couple to the hose (Fig. 1, 4 is attached to 5).

Claims 1-2, 5-11, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (US 2007/0080241).
In regard to claims 1 and 18, Mueller discloses a system comprising: 
a faucet (Fig. 1a, faucet as shown); and 
a detachable faucet connector comprising: 
an aerator (Fig. 3f, connector 35 can be interpreted as an aerator similar to the applicant’s invention of aerator 202 which appears to be a cylindrical 
a hose adapter (Figs. 4a and 4b, connector 7) configure to couple to the aerator and the funnel (Fig. 1a).  
In regard to claims 2, Mueller discloses the detachable faucet connector of claim 1, wherein the aerator is a hollow cylindrical shape (Fig. 3f) and comprises a first portion (Fig. 3f, portion at 37) and a second portion (Fig. 3f, portion at 35 below 37), the first portion comprising threads (Fig. 3f, threads at 37) for engaging with an inner surface of the faucet (Fig. 1a, threads of 35 threads into female threads of the faucet). 
In regard to claim 5, Mueller discloses the detachable faucet connector of claim 1, wherein the hose adapter comprises at least one ear (Fig. 4b, 69) configured to securely attach the hose adapter to the funnel (Fig. 4b and 5a, 69 securely attaches to 35 and thus securely attached to 65).  
In regard to claims 6-9, Mueller disclose the detachable faucet connector of claim 1, wherein the hose adapter comprises a threaded portion (Fig. 4b, threads 67), the threaded portion configured to engage with a female threaded connector (Figs. 1c, 2c, and 2d, assembly 3 has female threads 31 that engage with the threads of 7) of a flexible hose (Fig. 2d, hose 25) and the hose is attached to a spray nozzle (Fig. 2d, nozzle of 23) and configured to attach to the hose adapter via a rotatable coupling (Fig. 2d, rotatable coupling can be defined by 9 and 15 which attaches 25 to 7 and allows for rotation).
In regard to claim 10, Mueller discloses the detachable faucet connector of claim 1, wherein the hose adapter comprises a cylindrical portion (Fig. 4a, cylindrical portion 
In regard to claim 11, Mueller discloses the detachable faucet connector of claim 10, wherein a hose (Fig. 2d, 25) coupled to the detachable faucet connector has a diameter smaller than the outer diameter of the cylindrical portion (Fig. 1a).
In regard to claim 19, Mueller discloses the system of claim 18, wherein the faucet comprises a plurality of threads configured to couple to the aerator by screwing the aerator onto an end of the faucet (Figs. 1a and 3f, faucet shown in Fig. 1a has internal threading that engage with the external threads at 37 shown in Fig. 3f).  
In regard to claim 20, Mueller discloses the system of claim 18, further comprising a hose (Fig. 2d, 25), the hose adapter configured to couple to the hose (Figs. 1c and 2c, shows 25 is connected to 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sodo (US 2016/0151135) in view of Fagnani (EP 0927850 A2).
In regard to claims 6-9, Sodo discloses the detachable faucet connector of claim 1, a flexible hose attached to a spray nozzle of the hose adapter (Fig. 1, hose 5 is coupled to the nozzle of 4) and the hose is configured to attach to the hose adapter via a rotatable coupling (Fig. 1, hose 5 can be configured to attach to 4 via a rotatable coupling, see Fig. 14 as reference where a hose connected to the bottom of 4 can be connected by rotatable couplings inside of 4) but does not expressly disclose the hose adapter comprises a threaded portion, the threaded portion configured to engage with a female threaded connector of a hose.
In the related field of tap fittings, Fagnani teaches a hose adapter (Fig. 2, 6) having external threads engaged with female threads of a nut (Fig. 3, threaded connection at 8) and that threads are simple, effective, and adaptable (In [0005] and [0012]).
	It would have been obvious to one having ordinary skill in the art to have modified the hose adapter of Sodo to include external threads in order to have the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coviello (US 5,385,533) discloses a faucet attachment having an aerator and hose adapter utilizing a bayonet connection, Pinkston (US 3,227,380) discloses an aerator, funnel, and hose adapter utilizing twist and lock connection, Liang et al. (US 2003/0042337) discloses an aerator, funnel, and hose adapter with a ball and groove lock.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679